[Cite as State v. Johnson, 2014-Ohio-1751.]

                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                :        APPEAL NO. C-130435
                                                      TRIAL NO. 12CRB-29399
        Plaintiff-Appellee,                   :
                                                            O P I N I O N.
  vs.                                         :

JOSHUA JOHNSON,                               :

     Defendant-Appellant.                     :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed in Part, Sentence Vacated, and
                           Cause Remanded

Date of Judgment Entry on Appeal: April 25, 2014



Terry Nester, Acting City Solicitor, Charles Rubenstein, City Prosecutor, and Eric
Cook, Assistant City Prosecutor, for Plaintiff-Appellee,

David Hoffman, for Defendant-Appellant.




Please note: this case has been removed from the accelerated calendar.
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS




D INKELACKER , Judge.

       {¶1}    In one assignment of error, defendant-appellant Joshua Johnson

claims that the trial court improperly modified his sentence after it had been

imposed. The state concedes the error, and we agree.

       {¶2}     On June 19, 2013, Johnson was sentenced to 180 days in jail for

aggravated menacing. The trial court imposed 90 days, suspended the remainder,

and placed him on one year of community control. The trial court ordered Johnson

to be evaluated while he was in custody to determine if he was amenable to

substance-abuse treatment. On June 28, Johnson was returned to court. The trial

court then resentenced him to 180 days in jail, with the expectation that he would be

participating in a treatment program. On July 8, the trial court denied Johnson’s

motion to mitigate his sentence, finding that he had not complied with treatment

recommendations.

       {¶3}    Johnson argues that once he had been sentenced on June 19, the trial

court lost jurisdiction to modify the sentence. We agree. Generally, Ohio trial courts

lack the authority to reconsider their own valid final judgments in criminal cases. State

v. Gilbert, 1st Dist. Hamilton No. C-110382, 2013-Ohio-238, ¶ 5, citing State v. Raber,

134 Ohio St.3d 350, 2012-Ohio-5636, 982 N.E.2d 684, paragraph one of the syllabus.

Once the trial court sentenced Johnson and that entry was journalized, that judgment

became final. Id. At that point, the trial court lost jurisdiction to modify Johnson’s

sentence.




                                           2
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS


       {¶4}     Since the trial court improperly modified Johnson’s sentence after it had

become final, we sustain Johnson’s sole assignment of error. We vacate Johnson’s

sentence and remand this cause to the trial court to reinstate the original sentence

entered on June 19. We affirm the judgment of the trial court in all other respects.

                   Judgment affirmed in part, sentence vacated, and cause remanded.


CUNNINGHAM, P.J., and HILDEBRANDT, J., concur.

Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                            3